DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on 1/5/2021 has been considered.  

Response to Amendment
This office action is in response to the amendment filed on 2/22/2021. 
Claims 1-3, 6-9 and 12-19 have been amended.  Claims 5 and 11 have been canceled.  

Response to Arguments
Applicant's arguments filed 2/22/2021 have been fully considered but they are not persuasive.
In response to the Applicant’s argument that Ke does not disclose “acquiring, by the first network node, a second notification sent by the terminal upon determining that the terminal switches from accessing a second network node to accessing the first network node, the second notification comprises a cause value that is used for indicating a reason for triggering to send a first notification to the second network node, wherein the reason is that the terminal leaves the second network node” (Pages 7-8), the Examiner respectfully disagrees.  

	In other words, the Examiner views Fig. 5 [508] and the discussion related to a “resources configuration request” to be equivalent to the reasons for sending Fig. 9 [906] in the discussion on Page 12 [0247].  
	Accordingly, the Examiner is not convinced of error and the original rejection is maintained in view of the additional explanation above.  

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-10 and 12-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ke et al. (US-2017/0215224 hereinafter, Ke).
	Regarding claim 1, Ke teaches a method of notification for releasing a context of a terminal (Abstract), applied to a first network node (Fig. 5 [Target eNB]), the method comprising:
i.e. providing a reason is enabled in the messaging protocol when establishing an RRC connection) and
	sending, by the first network node (Fig. 5 [Target eNB] and Fig. 9 [eNB 2]), a first notification (Fig. 5 [511] and Fig. 9 [907]) to a second network node; (Fig. 5 [Serving eNB] and Fig. 9 [eNB 1], Page 8 [0144 & 0156]) 
	wherein the first notification (Fig. 5 [511] and Fig. 9 [907]) is at least used for notifying the second network node (Fig. 5 [Serving eNB] and Fig. 9 [eNB 1]) to release the context of the terminal.  (Page 8 [0159-0160], Fig. 9 [908] and Page 12 [0250])
	Regarding claim 2, Ke teaches wherein upon determining that the terminal switches from accessing the second communication system to accessing the first communication system, the method further comprises:
	acquiring identification information of the second network node reported by the terminal.  (Page 8 [0156-0157])
the terminal finds that the second network node is not capable of providing a service”.  Accordingly, this is viewed as being outside the scope when determining the patentability of the method “applied to a first network node”, as found in claim 1.  For compact prosecution only, the Examiner would note US-2016/0007257 to Kim et al. [0104])
	Regarding claim 4, Ke teaches wherein the first notification further comprises identification information of the terminal.  (while not described in the description of Fig. 5 [511]/Page 8 [0159], Ke does provide the identification information of the terminal to the Source eNB via the another eNB, see Fig. 9 [907] and Page 12 [0248])
	Regarding claim 6, Ke teaches wherein the first network node and the second network node support at least one of: different communication standards or at least partially different service types.  (Page 4 [0071] “the UE accesses a new service provided by another radio network node while in the connected state”)
	Regarding claims 7-10, the limitations of claims 7-10 are rejected as being the same reasons set forth above in claims 1-4.  Additional structure can be found in Claim 31 and Page 1 [0010].  
	Regarding claim 12, Ke teaches wherein the first network interface is further configured to: 

	send the first notification to the second network node through a third party node.  (Page 2 [0019] “S1 interface” is an interface between the base station and the core network)
	Regarding claim 13, Ke teaches wherein the first network node is a network node (Fig. 5 [Target eNB]) of a core network or an access network in the first communication system, and the second network node is a network node (Fig. 5 [Serving eNB]) of a core network or an access network in a second communication system.  
	Regarding claim 14, Ke teaches wherein the third party node is a network element connected both with the first network node and with the second network node.  (Page 2 [0019] “S1 interface” to the core network)
	Regarding claim 15, Ke teaches a second network node (Fig. 5 [Serving eNB]), comprising a second processor and a second network interface (Claim 31 and Page 1 [0010]), wherein
	the second processor is configured to receive a first notification (Fig. 5 [511]) sent from a first network node (Fig. 5 [Target eNB]) through the second network interface (i.e. X2) upon determining that a terminal switches from accessing the second network node to accessing the first network node; (Fig. 5 [508] and Page 9 [0163]) and
	the second network interface is configured to receive the first notification sent from the first network node; (Page 1 [0010] and Page 8 [0159])

	the first notification is sent by the first network node after receiving a second notification (Fig. 5 [508] and Fig. 9 [906]) sent by the terminal (Figs. 5 and 9 [UE]) upon determining that the terminal switches from accessing the second network node (Page 8 [0161] through Page 9 [0166]) to accessing the first network node; (Fig. 5 [Target eNB], Fig. 9 [eNB 2], Page 8 [0144 & 0156] and Pages 11-12 [0244-0247])
	the second notification comprises a cause value (Page 8 [0156] and Page 12 [0247]) that is used for indicating a reason for triggering to send a first notification (Fig. 5 [511] and Fig. 9 [907]) to the second network node (Fig. 5 [Serving eNB] and Fig. 9 [eNB 1]), and 
	the reason is that the terminal leaves the second network node; (Page 8 [0156] and Page 12 [0247] i.e. providing a reason is enabled in the messaging protocol when establishing an RRC connection)	
	Regarding claim 16, Ke teaches wherein the second network interface is further configured to:
	receive the first notification through an interface connected with the first network node; (Pages 1-2 [0010] “X2” interface is directly between base stations) or, 
	receive the first notification through a third party node.  (Page 2 [0019] “S1 interface” is an interface between the base station and the core network)
	Regarding claim 17, the limitations of claim 17 are rejected as being the same reasons set forth above in claim 6.  

	Regarding claim 19, the limitations of claim 19 are rejected as being the same reasons set forth above in claim 14.  
	Regarding claim 20, Ke teaches wherein the second processor is further configured to notify, through the network interface, a third network node that stores connection of the terminal or the context of the terminal to release the connection of the terminal or the context of the terminal.  (Fig. 7 [709] from eNB to MME, third network node)
	
Claim Rejections - 35 USC § 103








The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ke in view of Gao et al. (WO2013/079036 hereinafter, Gao)
	This is provided in view of compact prosecution, under the assumption that the claim is amended to the alternative being required.

	In an analogous art, Gao teaches a resource release control method and access device (Abstract) that includes providing an inter-system handovers and context release messaging between the systems.  (Page 14 “Inter-system handover complete message sent by the access device for explaining the UE has switched to a different cell system. The target cell eNB can also customize the new message, for example, a custom release message, so that the source eNB to the UE performs cell connection release operation.” and Page 13 “Handover report (Handover Report) Radio Link Failure) indication message, or the target cell eNB sends a UE context release (UE Context Release) message, or the target cell eNB transmits a message or data transfer gateway sends custom end numerals (end marker) handover message, the inter-system or the access device sends the complete message, or the target cell eNB transmits release message.”)  i.e. equivalent to wherein the first communication system and the second communication system support at least one of: different communication standards or at least partially different service types  
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Ke after modifying it to incorporate the ability to support inter-system handovers and context release messaging of Gao since inter-system handovers are common within cellular networks and cellular network providers.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW C SAMS whose telephone number is (571)272-8099.  The examiner can normally be reached on M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 






/Matthew C Sams/Primary Examiner, Art Unit 2646